NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 12 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    18-10213

                Plaintiff-Appellee,              D.C. No.
                                                 2:14-cr-00328-KJD-NJK-5
 v.

ANTHONY NAVARRO, AKA Anthony                     MEMORANDUM*
Andrew Navarro,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                            Submitted October 4, 2019**
                             San Francisco, California

Before: PAEZ and COLLINS, Circuit Judges, and CHOE-GROVES,*** Judge.

      Anthony Navarro appeals from his guilty-plea conviction and 87-month

sentence for conspiracy to possess with intent to distribute heroin, in violation of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 846. Pursuant to Anders v. California, 386

U.S. 738 (1967), Navarro’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Navarro the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      In the plea agreement, Navarro waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable grounds for relief. Accordingly,

Navarro’s counsel’s motion to withdraw is GRANTED and Navarro’s appeal is

DISMISSED.




                                          2